Title: To Thomas Jefferson from Nathaniel Cogswell, 11 July 1808
From: Cogswell, Nathaniel
To: Jefferson, Thomas


                  
                     Sir, 
                     Newbury Port July th 11th. 1808.
                  
                  The fourth of July was celebrated in this Town, with considerable eclat, both by the Republican & federal Parties.
                  There were two Orations, a federal, & a Republican one. I have taken the liberty of enclosing them both for Your perusal.
                  There are some hopes, that, the majority of the Citizens of this Town, which was the cradle of the Essex Junto, and which has been emphatically called the political Algiers of America, will eventually support those Characters, who, from principle are attached to republican forms of Government, in  to those who are the open and avowed advocates of  Monarchy. 
                  I am, Sir, with the highest respect & consideration, Your Most Obt. & very Hube. St.
                  
                     Nathel: Cogswell 
                     
                  
               